97 F.3d 1449
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Harold Joe STRICKLAND, Jr., Petitioner.
No. 96-536.
United States Court of Appeals, Fourth Circuit.
Sept. 17, 1996.

Petition denied by unpublished per curiam opinion.  Harold Joe Strickland, Petitioner Pro Se.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Harold J. Strickland, Jr., filed a petition for a writ of mandamus in this court requesting the court to compel the district court to respond to his habeas motion, 28 U.S.C. § 2255 (1988), as amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2255 (Law.  Co-op.  Advance Sheet June 1996), and various other motions he filed in the district court.


2
We note that the district court entered an order in August 1996 directing the Respondent to file an answer to Strickland's habeas motion.  Therefore, we grant Strickland in forma pauperis status and deny his petition because there has been no undue delay in the district court.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
PETITION DENIED.